DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 6/28/2021have been fully considered but they are not persuasive and are addressed in the rejections below, with the introduction of Siccardi (US 4,524,722).
Claim Objections
Claims 1 and 2 are no longer objected to because of the informalities, in view of the current amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rieth (DE 35 21 700), Siccardi (US 4,524,722), Vancak (US 7,654,257), Gubbels (US 6,374,623), and Sutton, Jr. (US 4,602,739).
Regarding claim 1, Rieth discloses a method of heating and ventilating an enclosed area comprising a floor arranged as a number of floor zones (Figure 1, Left and right side); providing a ventilating air inlet (2) spaced above at least part of each floor zone, the air inlet being arranged in use to draw in a controllable quantity of air from outside of the enclosed area; providing a ventilating air outlet (17- rooftop in Figure 1 outside of the enclosed area) spaced above at least part of each floor zone, the air outlet being spaced further from the floor than the  air inlet, the air outlet being arranged in use to extract a controllable quantity of air from inside of the enclosed area, wherein the method further comprises, for each floor zone, independently controlling the quantity of air being drawn in and extracted from said floor zone based on the sensed temperature inside and outside the enclosed space ([0016] of provided translation), but does not disclose a radiant heater, individual zone control or factoring inside and outside temperatures.
However, Siccardi disclose a livestock enclosure (Abstract, Figure 2) wherein the heating element (27) is positioned at the same level as the air intake (37) and below the exhaust port (25). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to configure the inlet, heater, and exhaust elements, as disclosed by Siccardi to perform uniform heating by taking advantage of the convective motion of heated air.

Additionally, Gubbels (G) discloses a climate controlled stable (18) wherein the temperature of each zone is independently controlled (C5, L36-48). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to individually control the temperatures of each zone to cater to the particular climate preferences of the livestock being sheltered.
Furthermore, Sutton (S) also discloses an animal housing facility (A) wherein the indoor and outdoor temperatures are measured to aid in the temperature control scheme (C5, L3-21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate internal and external temperature in controlling the barn’s temperature because the external temperature would be beneficial in preventing temperature overshooting.
Regarding claim 2, Rieth discloses an apparatus  for controlling heating and ventilation of an enclosed area comprising a plurality of floor zones (Figure1 , Left and right side), the apparatus comprising: for each floor zone; a ventilating air inlet spaced 
However, Vancak (V) discloses a radiant heater suitable for agriculture buildings (Abstract) that would logically be juxtaposed between the air outlet and the air inlet of a barn, in order to heat the majority of the building.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a radiant heater, as provided for by Vancak, with the barn ventilation system of Rieth located as claimed for the purpose of maintaining a comfortable temperature for the livestock when additional heat, beyond that generated by the livestock, is required. Also, because radiant heaters heat objects, like the concrete floor, it would also be obvious to mount them above the colder air inlet due to the fact that hot air rises i.e. from the heated concrete.
Additionally, Gubbels (G) discloses a climate controlled stable (18) wherein the temperature of each zone is independently controlled (C5, L36-48). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention 
Furthermore, Sutton (S) also discloses an animal housing facility (A) wherein the indoor and outdoor temperatures are measured to aid in the temperature control scheme (C5, L3-21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate internal and external temperature in controlling the barn’s temperature because the external temperature would be beneficial in preventing temperature overshooting.
Regarding claim 3, Rieth (R), as modified, discloses the apparatus as claimed in claim 2 wherein the computer control system (R-15) operates under computer control of software on non-transient computer memory. 
Regarding claim 4, Rieth (R), as modified, discloses the  apparatus as claimed in claim 2 wherein the computer control system operates automatically by sensing the difference in inside and outside temperature, and dependent on a required pressurization, increases and decreases the throughput of the inlet(s) and outlet(s) accordingly (R-[0014,0016,0025] of translation). 
Regarding claim 5, Rieth (R), as modified, discloses the apparatus as claimed in claim 2 wherein the radiant heater is a tube radiant heater (V-Figures 1-4). 
Regarding claim 6, Rieth (R), as modified, discloses the apparatus as claimed in claim 5 wherein the tube radiant heater is a U-tube radiant heater (Figure 4) which includes a burner (V-2) and a diverting baffle (V-16) located adjacent the burner and operable to divert combusting flames (V-15) produced within the burner from the top to the bottom of the tube and vice versa.
Regarding claim 7, Rieth (R), as modified, discloses the apparatus as claimed in claim 2, wherein the computer system is configured to independently control the radiant heater spaced above each floor zone based on feedback received from at least one temperature sensor (S-C5, L3-21).  
Regarding claim 8, Rieth (R), as modified, discloses the apparatus as claimed in claim 2, further comprising a pollution sensor positioned within each floor zone, wherein the computer control system is further configured in use to independently control, for each floor zone, the quantity of air being drawn in and extracted from the floor zone based on a signal from the pollution sensor within the floor zone (G-C3, L66-C4, L14).  
Regarding claim 9, Rieth (R), as modified, discloses the method of claim 1, further comprising independent controlling the radiant heater spaced above each floor zone based on feedback received from at least one temperature sensor (G-C3, L46-52).  
Regarding claim 10, Rieth (R), as modified, discloses the  method of claim 1, further comprising: providing a pollution sensor within each floor zone; and for each floor zone, independently controlling the quantity of air being drawn in and extracted from the floor zone based on a signal from the pollution sensor within the floor zone (G-C3,L66-C4,L14).   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rieth (DE 35 21 700), Siccardi (US 4,524,722), Vancak (US 7,654,257), Gubbels (US 6,374,623), Sutton, Jr. (US 4,602,739), and Priest (US2016/022776).
Regarding claim 11, Rieth (R), as modified, discloses the apparatus of claim 2, wherein the computer control system (78, [0046]) operates under computer control of software on non-transient computer memory (R-15), but not that the computer control system operates automatically by sensing the difference in inside and outside temperate, and dependent on a required pressurization, increase and decreased the throughput of the inlet(s) and Outlet(s) accordingly.
However, Priest discloses a livestock building (20, Abstract) wherein  the computer control system operates automatically by sensing the difference in inside and outside temperate, and dependent on a required pressurization, increase and decreased the throughput of the inlet(s) and Outlet(s) accordingly ([0076],[0038],Figure 8) . It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to control other factors besides temperature, such as pressurization in order to maintain an ideal environments for the animals.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746